 
EXECUTION VERSION
 
Voting Rights Proxy Agreement
 
This Voting Rights Proxy Agreement (this “Agreement”) is entered into by and
among Guangzhou Kanghui Agricultural Technology Co., Ltd. (“Kanghui”), Guangzhou
Tanke Industry Co., Ltd. (“Tanke” or the “Company”), and the undersigned
shareholders of Tanke (collectively the “Shareholders”) as of January 3, 2011 in
Guangzhou, the People’s Republic of China (the “PRC” or “China”). Kanghui, Tanke
and the Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties”.
 
RECITALS
 
a)
Tanke is engaged in the business of development and research regarding
technology of premixed additive feed and feed additive; distribution and retail;
import and export of goods and technology.

 
b)
Kanghui has the expertise in consultancy of agricultural technology and animal
husbandry technology, and Kanghui has entered into a serious of agreements with
Tanke to provide Tanke with various consulting services.

 
c)
The Shareholders are shareholders of the Company, each legally holding such
amount of equity interest of the Company as set forth on the signature page of
this Agreement and collectively holding 100% of the issued and outstanding
equity interest of the Company (collectively the “Equity Interest”).

 
d)
The Shareholders desire to grant to Kanghui a proxy to vote the Equity Interest
for the maximum period of time permitted by law in consideration of good and
valuable consideration, the receipt of which is hereby acknowledged and agreed
by Kanghui.

 
NOW THEREFORE, the Parties agree as follows:
 
1.
The Shareholders hereby agree to irrevocably grant and entrust Kanghui, for the
maximum period of time permitted by law, with all of their voting rights as
shareholders of the Company. The Shareholders and Tanke shall use best efforts
to assist Kanghui in exercising such rights, including but not limited to the
rights to sell or transfer all or any of their Equity Interest of Tanke, appoint
and elect the directors and chairman as the authorized legal representative of
Tanke, and signing legal documents when necessary. Kanghui does not need to seek
consent from the Shareholders when exercising such rights unless otherwise
required by PRC laws, but shall exercise such rights in accordance with and
within the parameters of the laws of the PRC and the Articles of Association of
the Company. Once any resolution or decision is made, Kanghui shall notify such
resolution or decision to the Shareholders.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Kanghui may establish and amend rules to govern how Kanghui shall exercise the
powers granted by the Shareholders herein, including but not limited to, the
number or percentage of directors of Kanghui or other designees of Kanghui which
shall be required to authorize the exercise of the voting rights granted by the
Shareholders, and Kanghui shall only proceed in accordance with such rules.

 
3.
The Shareholders shall not transfer or cause to be transferred the Equity
Interest to any party (other than Kanghui or such designee of Kanghui). Each
Shareholder acknowledges that he/she will continue to perform his/her
obligations under this Agreement even if one or more of other Shareholders no
longer holds any part of the Equity Interest.

 
4.
This Agreement has been duly executed by the Parties as of the date first set
forth above, and in the event that a Party is not a natural person, then such
Party’s action has been duly authorized by all necessary corporate or other
action and executed and delivered by such Party’s duly authorized
representatives. This Agreement shall take effect upon execution.

 
5.
At any time during the term of this Agreement, if granting or excise of the
voting rights hereunder becomes unworkable due to any reason other than a
default of any and all of the Shareholders or Tanke, the Parties shall
immediately modify or revise the relevant provisions under this Agreement, or
seek a substitute arrangement closest to the original intent of the Parties, to
achieve the purpose of this Agreement.

 
6.
The Shareholders hereby irrevocably and unconditionally undertake at all times
to indemnify each of the person designated by Kanghui against any and all
actions, proceedings, claims, costs, expense and liabilities whatsoever arising
from the exercise or purported exercise of any of the powers conferred or
purported to be conferred by this Agreement.

 
7.
Each Shareholder represents and warrants to Kanghui that such Shareholder owns
such amount of the Equity Interest as set forth next to his/her name on the
signature page below, free and clear of all liens and encumbrances, and such
Shareholder has not granted and will not grant to any party, other than Kanghui,
a power of attorney or proxy over any of such amount of the Equity Interest or
any of such Shareholder’s rights as a shareholder of the Company. Each
Shareholder further represents and warrants that the execution and delivery of
this Agreement by such Shareholder shall not violate any law, regulations,
judicial or administrative order, arbitration award, agreement, contract or
covenant applicable to such Shareholder.

 
8.
This Agreement may not be terminated without the unanimous consent of all
Parties, except that Kanghui may, by giving a thirty (30)-day prior written
notice to the Shareholders and Tanke, terminate this Agreement, with or without
cause.

 
9.
Any amendment to and/or rescission of this Agreement shall be in writing by the
Parties.

 
 
2

--------------------------------------------------------------------------------

 
 
10.
Without the prior written consent of Kanghui, Tanke or the Shareholders shall
not assign any right or obligation under this Agreement to any third party while
Kanghui shall have the right to assign all rights and obligations under this
Agreement to any third party by giving a thirty (30)-day prior written notice to
the Shareholders and Tanke.

 
11.
The execution, validity, creation and performance of this Agreement shall be
governed by the laws of the PRC.

 
12.
Notice or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or by a recognized courier service or by facsimile
transmission to the address of the relevant Party set forth below. The date when
the notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the third (3rd) day after the date;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
time shown on the transmission confirmation of relevant documents.

 
To Kanghui
 
Address:
No 281, Building 2, Changxing Road, Tianhe District, Guangzhou

 
Attn:
Chun Rui Wu

 
Fax:
+86-20-38859482

 
Tel:
+86-20-38859499

 
To Tanke
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 59 Machang Road, Pearl   River
New City, Guangzhou, P.R. China 51067

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
To the Shareholders
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 59 Machang Road, Pearl   River
New City, Guangzhou, P.R. China 51067

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
 
3

--------------------------------------------------------------------------------

 
 
13.
The Parties agree that in the event a dispute shall arise from this Agreement,
the Parties shall settle their dispute through amicable negotiations and/or
arbitration in accordance with this Clause 12. If the Parties fail to reach a
settlement within forty-five (45) days following the negotiations, the dispute
shall be submitted to be determined through arbitration by China International
Economic and Trade Arbitration Commission (“CIETAC”), Shanghai Branch, in
accordance with CIETAC arbitration rules. There shall be three (3) arbitrators.
Kanghui, and all the Shareholders collectively as one side, shall each select
one (1) arbitrator, and both arbitrators shall be selected within thirty (30)
days after giving or receiving the demand for arbitration. The chairman of the
CIETAC shall select the third arbitrator. If a Party fails to appoint an
arbitrator within thirty (30) days after giving or receiving the demand for
arbitration, the relevant appointment shall be made by the chairman of the
CIETAC. The arbitration shall be conducted in Shanghai. The award of CIETAC is
final and shall be conclusively binding upon the Parties and shall be
enforceable in any court of competent jurisdiction. For avoidance of doubt,
Tanke, who may or may not select arbitrator, shall be bound by the award of
CIETAC.

 
14.
This Agreement shall be executed in six (6) originals in English, each of which
shall be equally valid. Each Party shall retain one (1) original.

 
[No Text Below]
 
 
4

--------------------------------------------------------------------------------

 
 
[Signature Page]
 
IN WITNESS THEREOF this Agreement is duly executed by each Party or its legal
representatives on the date first set forth above.
 
 
Guangzhou Kanghui Agricultural Technology Co., Ltd.
 



/s/ Chun Rui Wu  

Name: Chun Rui Wu
Title:
 
 
Guangzhou Tanke Industry Co., Ltd.
 
 

/s/ Guixiong Qiu  

Name: Guixiong Qiu
Title: CEO and President
 


 
[Signature of Shareholders of Tanke]
 
 

/s/ Guixiong Qiu  

 
Qiu Guixiong
 
ID Card No.:
 
Owns 45% of the Equity Interest
 
 
Signature page to Voting Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page continued]
 
 

/s/ Gao Bi  

 
Gao Bi
 
ID Card No.:
 
Owns 32% of the Equity Interest
 
 

/s/ Liang Xiuzhen  

 
Liang Xiuzhen
 
ID Card No.:
 
Owns 20% of the Equity Interest
 



/s/ Teng Bing  

 
Teng Bing
 
ID Card No.:
 
Owns 3% of the Equity Interest
 
 
Signature page to Voting Rights Agreement
 
 